 

s * Case 5:18-cv-00270-MCR-MJF Document 1 Filed 12/13/18 Page 1 of 8

UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF FLORIDA
Northern. DIVISION

CIVIL RIGHTS COMPLAINT FORM
TO BE USED BY PRISONERS IN ACTIONS UNDER 42 U.S.C. § 1983

Dames Scarbore us h '

Inmate# 642724995
(Enter full name of Plaintiff)

vs. CASE NO: 5 NS CV2TO McR-mMIF

(To be assigned by Clerk)

Centurion
A. Cerderg

Rarbera Biecler

 

 

(Enter name and title of each Defendant.
If additional space is required, use the.
blank area below and directly to the right.)

a ee me ee ee ee od PRE PA RE

 

 

 
Case 5:18-cv-00270-MCR-MJF Document 1 Filed 12/13/18 Page 2 of 8

 

PLAINTIFF:
State your full name, inmate number (if applicable), and full mailing address in the lines below.
Name of Plaintiff: Jemt 6 Seer berous lh
ON XDV4S

Inmate Number
Prison or Jail:
Mailing address:

 

North vest Flo Reception center
4460 Som mide hell Brive

Chipley Flo 32429

 

DEFENDANT(S):

State the name of the Defendant in the first line, official position in the second line, place of
employment in the third line, and mailing address. Do the same for every Defendant:

(1)

(2)

(3)

 

Defendant's name:

Official position:
Employed at:
Mailing address:

Defendant's name:

Official position:
Employed at:
Mailing address:

Defendant's name:

Official position:
Employed at:
Mailing address:

Centucron

Mz dice

Cérturien Meditel tor OPE At Northwest Fla
1593 Sprint Hill Poad Suste 600

Vienne V.A. 22132

A_Ce-rdero

MO. Phy sicet Hee ih
Northwest Fla Reception certew
AOS Sum mitchell Arve
Chipley Fre 3adr?

eee, he ntent a
teshing ton c )

Rarharse Blocker:
HSA (x this kK She Rekused 40 Giver

Mo:thy ec} Fla fecepto@ncent or
AWYOT Sem mitchell herve

ChiPigg Fle 20423

c jer tie)
Case 5:18-cv-00270-MCR-MJF Document 1 Filed 12/13/18 Page 3 of 8

Mi. EXHAUSTION OF ADMINISTRATIVE REMEDIES

Exhaustion of administrative remedies is required prior to pursuing a civil rights action
regarding conditions or events in any prison, jail, or detention center. 42 U.S.C. § 1997e(a).
Plaintiff is warned that any claims for which the administrative grievance process was not

completed prior to filing this lawsuit may be subject to dismissal.

IV. PREVIOUS LAWSUITS

NOTE: FAILURE TO DISCLOSE ALL PRIOR CIVIL CASES MAY RESULT IN THE DISMISSAL OF THIS
CASE. IF YOU ARE UNSURE OF ANY PRIOR CASES YOU HAVE FILED, THAT FACT MUST BE

DISCLOSED AS WELL.

 

 

 

 

 

 

 

 

 

A. Have you initiated other actions in state court dealing with the same or similar
facts/issues involved in this action?
Yes( ) No(Y )
1. Parties to previous action:
(a) Plaintiff(s): NA
(b) Defendant(s): NA
2. Name of judge: VA Case#:_ VA
3. County and judicial circuit: NA
4. — Approximate filing date: NA
5. if not still pending, date of dismissal: VA
6. Reason for dismissal: NA
7. Facts and claims of case: N A
(Attach additional pages as necessary to list state court cases.)
B. Have you initiated other actions in federal court dealing with the same or similar
facts/issues involved in this action?
Yes( ) No( /)
1. Parties to previous action: Yi
a. __ Plaintiff(s): VA
b. Defendant(s): N A

 

2. District and judicial division: __ NA

 
Case 5:18-cv-00270-MCR-MJF Document 1 Filed 12/13/18 Page 4 of 8

7. Facts and claims of case: \y A.

 

(Attach additional pages as necessary to list other federal court cases.)

C. Have you initiated other actions (besides those listed above in Questions (A) and
(B)) in either state or federal court that relate to the fact or manner of your
incarceration (including habeas corpus petitions) or the conditions of your
confinement (including civil rights complaints about any aspect of prison life,
whether it be general circumstances or a particular episode, and whether it involved

excessive force or some other wrong)?
Yes(_ ) No( J)

if YES, describe each action in the space provided below. If more than one action, describe
all additional cases on a separate piece of paper, using the same format as below.

 

 

 

 

 

1. Parties to previous action:
a. _Plaintiff(s): A
b. Defendant(s): NA
2. District and judicial division: _ VA
3. Name of judge: NA Case #:_ NA
4. Approximate filing date: Mv A
5. if not still pending, date of dismissal: NA
6. Reason for dismissal: MN A
7. Facts and claims of case: NA

 

 

(Attach additional pages as necessary to list cases.)

D. Have you ever had any actions in federal court dismissed as frivolous, malicious,
failing to state a claim, or prior to service? If so, identify each and every case so
dismissed:

Yes( ) No( J )
1. Parties to previous action:
a. Plaintiff(s): vA

 

b. Defendant(s): NA
Case 5:18-cv-00270-MCR-MJF Document 1 Filed 12/13/18 Page 5 of 8

6. Facts and claims of case: MA-

 

(Attach additional pages as necessary to list cases.)

V. STATEMENT OF FACTS:
State briefly the FACTS of this case. Describe how each Defendant was involved and what each person did
or did not do which gives rise to your claim. In describing what happened, state the names of persons

involved, dates, and places. Do not make any legal arguments or cite to any cases or statutes. You must set

forth separate factual allegations in separately numbered paragraphs. You may make copies of this page if
necessary to supply all the facts. Barring extraordinary circumstances, no more than five (5) additional pages
should be attached. (If there are facts which are not related to this same basic incident or issue, they

must be addressed in a separate civil rights complaint.)

ectuttd Thee Surgeries were Ont wn my} leg af

Ty 2003 Adel Bk
A SKA Grabll thet wot Dong thea Started

Shands Yes p ital in TacksSonville
To Relect afew fears jater T wat Pleced on Antibutics ayer The fers to

ICeep it from Bz coming Late, tede cage
Tw re LT wes pled (a Jacl fa Joeksonvi tte. ard was. Seeking Be cheers

chout m4 leg Tn 2017 TL wes seatto lele butler “from county Jarl

to the prison $4ster. for a pryspn Sentences, LeKke Butler Then feat ne.

te Northwest Fla Reception renter (Vachington ct) They pleced me cathe Talrners
on Ant ‘hiotic, (Acts bictics: Helps Kill the intection Hewever this wound does not Hee!
Then plated me Shipped me Beck to Laltee Butler for Surgery thea Od not

De a Surgery then Shipped me Bacle to NocHyes} Fle Rece prion center(wes hinhn <I)
Placed me Dect on Antibiotics ond b months. leter: chip ped me Dack Jo

La lCe Butler-{ An Cloag. NO Surgery: Dew bins with porn Seying thig (3 bong te
Costalot of monary te treat. “me dival- Not Treating The Tnjucy LuSé letting

et eo. on and Cn. Getting werge- of time boxes en):

 

3) To Hove a Surgery Bee DR. ONG Sup pose 4g cut Lakected pert euteud Oo

o bitin braft Rut OR. ONG Just Trigd te attach thet pact thets loose Bect
te leg over the jntection. Chill inSide pay leg, cad Net Removing it,
Case 5:18-cv-00270-MCR-MJF Document 1 Filed 12/13/18 Page 6 of 8

4) Then later when thed Removed the stitches Thet patt thet ig Just Henginy
There. come Aport tren Hy leg end vhen (+ D, J t Hoda Foul oder ot
Rot. under t with puss. “NO Healing tee le plese”

Then leKe Dutler Siipped me Beck fo Northwest Fla. Acception center’
(wes) int ton ct) ohd ves placed inthe intir pracy. of Antibivot(cs TF ves
Then pinced otter o neath. Bothkon the compound. etter Or. cordere.

Just Geve neo b& month Zandage Change. end the weed They ChengZ

The Bradoce fg they Pour QCD Saline over my les and wipeit-ry
Thea wre p- with Me type of triple Antibiotic ot all OR. Cordro. end Barbera.
Blectter- Rung. medice| Tut let me be Knowragly This 5 Coing ty Bejatec ted,

5) Also te Mention Nutic @conner a wound cere Also Dr, Gente leas
At Leke butler Stated thet DR. ONE Drd not Do the Surgery
at hme. Lake butler Reginal me dice | center.

c) Also The Murse. Mikey Ste ted te Me- the+ eff thep are boing to

Oi oo bet ft be- end when vt bets fo Bad thet F cuanot Herd le the
Puce They wi {\ cut} ve ett Thet eel Re cheaper

 

 

 

2) At L OF This iy Foclure te fret etd « Ortshere te Ladi blerence-

with Medice\ Knowingly Hnows, the} thie 1S borat to bet wore ord VO
Dera Anything te Ste p fe

 

 

 

 

 

 

 

 
 

; ' Case 5:18-cv-00270-MCR-MJF Document1 Filed 12/13/18 Page 7 of 8

Vi. STATEMENT OF CLAIMS:

State what rights under the Constitution, laws, or treaties of the United States you claim have been violated.
Be specific. Number each separate claim and relate it to the facts alleged in Section V. If claims are not
related to the same basic incident or issue, they must be addressed in a separate civil rights

complaint.
under The Evant (2 Ad nendneat- Tam Entitled te medicalecere. lor Serigus

Medical needs. (Trig (5 Focluce te treat) s--reus medical paved is one thet
Hes been Dingnorged By « Doctor. phyficain 06 Mandatiny treedmentor one thet
($3 £0 € bvjeus Thet ate person would Easily recog ni Bed The Ne ceessi ty for

o Doctors Attentiony HiIl V. De Kelb feo) youth Det. Cth do £34 1176, 1137 fri er 1q0¥)

courts ugpally Agree thet o Prisoner con b hop Serious pedice | necd if the Failure to treat

 

& prisoners Conds tron could result in fucther Sranificent rayary 64 the neec$$ery and
weaton Reiction of peinl Faslure te teent And Dereguurd Cir for pt (Health. )

VIL. RELIEF REQUESTED:
State briefly what relief you seek from the Court. Do not make legal arguments or cite to cases/ statutes.

Rleeope Nelters. And Outside Private Physicie\ to Be
Treated corrretly Se LT 0e not loose M+ leg

4{1oepoe ji. For meatal Anguish and Pht hive | hutterrns bus to Vel treetmcut
WMO Del. Physietan te Touch me.

! DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING STATEMENTS OF FACT,
INCLUDING ALL CONTINUATION PAGES, ARE TRUE AND CORRECT.

JO-% - Jog pase acres,
(Date) (Signature of Plaintiff)

IF MAILED BY PRISONER:

 

fscare (or certify, verify, or affirm) under penalty of perjury that this complaint was (check one):
delivered to prison officials for mailing or D deposited in the prison’s internal mail system on:

the day of ,20

 

 
 

ORE

4 ALBIS bu Yd
FS pawns MOS
aSMOL F4ANOD Saze4S PEHiuy

Case 5:18-cv-00270-MCR-MJF Document 1 Filed 12/13/18 Page 8 of 8

 

\
!

7 326 D721 ALBC7212/10/18 | |

am “7 \UMETED STATES DISTRICT COURT ;

IMs 09 N PALAFOX ST |

~JH9 EMSACOLA FL 32592-4839 |
C: 32502482900 | 2475N34 45901-00357 | |
sash yototagigoqgg A gabe LAE Aa TT
. » eer NOLLALILSNI 8 CEE | c ;

meee EE NOP bla bs) bys
rae. 8102/60/11 alvis y “40 I) 2y° MY Wes cs +H
oer 49;Se1 WOoud OsFiVW WI UBD v0 4d393 7 “dy -I ‘™M (\

 

SCC HO Yon C4ogwesS saweyys
